*15
ORDER

PER CURIAM.
Manuel Cazares appeals from the motion court’s judgment denying his motion for post-conviction relief after an eviden-tiary hearing. We have reviewed the briefs of the parties and the record on appeal, and we conclude the motion court’s findings of fact and conclusions of law were not clearly erroneous. An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The decision is affirmed. Mo. R. Civ. P. 84.16(b) (2014).